UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 65-1295427 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713)584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. As of August 1, 2011, there were 84,756,009 Common Units and 1,729,715 General Partner Units outstanding. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 4 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 4 Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 5 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2011 and 2010 6 Consolidated Statement of Changes in Owners' Equity for the six months ended June 30, 2011 7 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 41 Item 4. Controls and Procedures. 44 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 45 Item 1A. Risk Factors. 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 45 Item 3. Defaults Upon Senior Securities. 45 Item 4. (Removed and Reserved.) 45 Item 5. Other Information. 45 Item 6. Exhibits. 46 SIGNATURES Signatures 47 1 CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Targa Resources Partners LP’s (together with its subsidiaries, “we”, “us”, “our” or the “Partnership”) reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements.” You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. Known risks and uncertainties include, but are not limited to, the risks set forth in “Part II-Other Information, Item1A. Risk Factors” of this Quarterly Report on Form 10-Q (this “Quarterly Report”), as well as the following risks and uncertainties: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative financial instruments to hedge commodity and interest rate risks; · the level of creditworthiness of counterparties to transactions; · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids (“NGL”) and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of oil and natural gas drilling around our assets and our success in connecting natural gas supplies to our gathering and processing systems and NGL supplies to our logistics and marketing facilities; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in “Part II–Other Information, Item 1A. Risk Factors” of this Quarterly Report, our Annual Report on Form 10-K for the year ended December 31, 2010 (“Annual Report”) and our reports and registration statements filed from time to time with the Securities and Exchange Commission. Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described in “Part II–Other Information, Item 1A. Risk Factors” in this Quarterly Report and in our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 2 Table of Contents As generally used in the energy industry and in this Quarterly Report, the identified terms have the following meanings: Bbl Barrels (equal to 42 gallons) Btu British thermal units, a measure of heating value BBtu Billion British thermal units /d Per day gal Gallons LPG Liquefied petroleum gas MBbl Thousand barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) NYMEX New York Mercantile Exchange Price Index Definitions IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-PB Inside FERC Gas Market Report, Permian Basin IF-WAHA Inside FERC Gas Market Report, West Texas WAHA NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TARGA RESOURCES PARTNERS LP CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (In millions) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $7.7 million Inventory Assets from risk management activities Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Investment in unconsolidated affiliate Other long-term assets Total assets $ $ LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable to third parties $ $ Accounts payable to Targa Resources Corp. Accrued liabilities Liabilities from risk management activities Total current liabilities Long-term debt Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 11) Owners' equity: Common unitholders (84,756,009 and 75,545,409 units issued and outstanding as of June 30, 2011 and December 31, 2010) General partner (1,729,715 and 1,541,744 units issued and outstanding as of June 30, 2011 and December 31, 2010) Accumulated other comprehensive income (loss) ) ) Noncontrolling interests in subsidiaries Total owners' equity Total liabilities and owners' equity $ $ See notes to consolidated financial statements 4 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (In millions, except per unit amounts) Revenues $ Costs and expenses: Product purchases Operating expenses Depreciation and amortization expenses General and administrative expenses Income from operations Other income (expense): Interest expense from affiliate - ) - ) Interest expense allocated from Parent - ) - ) Other interest expense, net ) Equity in earnings of unconsolidated investment Gain (loss) on mark-to-market derivative instruments ) ) Other - ) - Income before income taxes Income tax expense: Current ) Deferred ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to Targa Resources Partners LP $ Net income (loss) attributable to predecessor operations $
